DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Perry on 9 March 2022.

The application has been amended as follows: 

In the claims:

Amend claims 2, 12, 22, 27, and 34 as follows:

2. The insertion meter of claim 1, further comprising a field coil configured to emit an alternating magnetic field when energized with an alternating current.

12. The insertion meter of claim 9, wherein the textured front surface includes a plurality of columns of dimples.

22. The insertion meter of claim 21, further comprising a field coil configured to emit an alternating magnetic field when energized with an alternating current.

	27. The insertion meter of claim 21, wherein the textured front surface includes a plurality of columns of dimples.

34. The insertion meter of claim 32, further comprising a field coil configured to emit an alternating magnetic field when energized with an alternating current.

The above changes have been made to correct typographical errors in each of the claims, i.e. each was missing a period as punctuation to indicate the end of each of the above mentioned claims.

Reasons for Allowance
Claims 1-5, 8-13, 15-17, and 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Because the only changes made to the claims in the instant office action are to correct the typographical errors of claims 2, 12, 22, 27, and 34 for the reasons noted above, the reasons for allowance indicated in the last office action mailed 3 March 2022 have not changed and accordingly are not repeated herein for brevity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/JOHN M ROYSTON/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856